DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/07/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/22 has been entered.
 	The reply filed 06/07/22 affects the application 17/031,057 as follows:
1.     Claim 1 has been amended. Applicant’s amendments have overcome the claims objection and rejections of the office action mailed 04/07/22. However, new grounds obviousness-type double patenting rejections necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 1, 3, 5-9 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 5-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,000,538 B2 in view of Brazier (Medical News Today; December 20, 2015).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,000,538 B2 are drawn to a method of enhancing exercise ability or anti-fatigue comprising administering to a subject in need thereof an effective amount of (20S,24R)-6-O-β-D-glucopyranosyl(1→2)-β-D-glucopyranoside-dammar-3-one-20,24-epoxy-6a,12b,25-triol, a pharmaceutically acceptable salt thereof, a hydrate or a solvate thereof. The claims of the instant application are drawn to a method for inhibiting, delaying or improving menopausal symptoms, comprising administering an effective amount of (20S, 24R) -6-O-β-D-glucopyranosyl (1→2) -β-D-glucopyranoside-dammar-3-one-20,24-epoxy-6a,12b,25-triol, a pharmaceutically acceptable salt thereof, a hydrate thereof or a solvate thereof to a subject in need thereof, wherein the menopausal symptoms are one or more of dizziness, hot flashes, osteoporosis, night sweats and headache.  The patent does not recite treating the menopausal symptom, hot flashes. However, the patent recites that their method is an enhancing exercise ability method. 
Braizer discloses that exercise during menopause, especially if it makes you hot, sweaty and fitter, can reduce the number and intensity of hot flashes, says a study published in The Journal of Physiology (see page 1 of 11, 1st paragraph). Furthermore, Braizer discloses 
that in a study of an exercise group, a reduction in weekly severity hot flashes was reported, which supports the data collected in the laboratory and the theory that exercise training reduces the severity of post-menopausal hot flashes (see pages 3 of 11, last three paragraph). Thus, it would have been obvious to treat hot flashes, a menopausal symptom in a subject comprising administering the same compound to said subject, especially since the patent claims recites that their method is a method of enhancing exercise ability and Braizer discloses or suggests that exercise may treat or reduce the number and intensity of hot flashes and also the severity hot flashes, and one of ordinary skill in the art would reasonably expect the compound would enhance the ability of the subject to exercise which would reduce or treat said menopause symptom. Thus, the instant claims 1, 3, 5-9 are seen to be obvious over the claims 1-10 of U.S. Patent No. 11,000,538 B2 in view of Braizer.

Claims 1, 3, 5-9 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,000,538 B2 in view of Bailey et al. (J Physiol 594.3 (2016) pp 657–667).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,000,538 B2 are drawn to a method of enhancing exercise ability or anti-fatigue comprising administering to a subject in need thereof an effective amount of (20S,24R)-6-O-β-D-glucopyranosyl(1→2)-β-D-glucopyranoside-dammar-3-one-20,24-epoxy-6a,12b,25-triol, a pharmaceutically acceptable salt thereof, a hydrate or a solvate thereof. The claims of the instant application are drawn to a method for inhibiting, delaying or improving menopausal symptoms, comprising administering an effective amount of (20S, 24R) -6-O-β-D-glucopyranosyl (1→2) -β-D-glucopyranoside-dammar-3-one-20,24-epoxy-6a,12b,25-triol, a pharmaceutically acceptable salt thereof, a hydrate thereof or a solvate thereof to a subject in need thereof, wherein the menopausal symptoms are one or more of dizziness, hot flashes, osteoporosis, night sweats and headache.  The patent does not recite treating the menopausal symptom, hot flashes. However, the patent recites that their method is an enhancing exercise ability method. 
Bailey et al. disclose that data obtained from exercise training performed or carried out by symptomatic post-menopausal women indicate that exercise training leads to parallel reductions in hot flush severity and within-flush changes in cutaneous vasodilatation, sweating and cerebral blood flow (see abstract). Thus, it would have been obvious to treat hot flashes, a menopausal symptom in a subject comprising administering the same compound to said subject, especially since the patent claims recites that their method is a method of enhancing exercise ability and Bailey et al. discloses that exercise reduces hot flush severity, and one of ordinary skill in the art would reasonably expect the compound would enhance ability of the subject to exercise which would reduce or treat said menopause symptom. Thus, the instant claims 1, 3, 5-9 are seen to be obvious over the claims 1-10 of U.S. Patent No. 11,000,538 B2 in view of Braizer.

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 5-9 have been considered but are moot in view of the new ground(s) of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623